Citation Nr: 1451944	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right leg disability, claimed as a right knee disorder and shortening of the right leg, to include as secondary to a right ankle disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a right ankle disability.

4.  Entitlement to service connection for right foot drop, to include as secondary to a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of service connection for right hip, right leg, and right foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right ankle degenerative joint disease is related to his in-service right ankle injury.


CONCLUSION OF LAW

The criteria for service connection for right ankle degenerative joint disease have been met.  38 U.S.C.A. § 1110 (West 20002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a current diagnosis of right ankle degenerative joint disease which was incurred during his active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see, too, Caluza v. Brown, 7 Vet. App. 498 (1995).

The service treatment records show that the Veteran twisted his right ankle in May 1960.  X-rays of the ankle were negative.  His ankle was placed in a cast for three weeks.

A VA examination was conducted in April 2011.  X-rays of the right ankle showed spurs consistent with osteoarthritic changes and a small 4 mm round density at the tip of the lateral malleolus that may be related to an old fracture.  The VA examiner gave a somewhat confusing opinion, including that the Veteran's right ankle disability was less likely related to his right hip disability.  

In an August 2011 statement, Jon Bielfeld, D.O. reported that x-rays of the Veteran's right ankle showed smooth ossicles consistent with previous trauma distal to the distal fibula and medial malleolus, as well as spurring of the midfoot hindfoot region, a calcaneal spurring off the sesamoid off the hallux, and a small anterior tibial spur.  The diagnosis was right ankle mild degenerative joint disease (DJD).  

The Veteran was examined by Gabriel Hommel, M.D. in September 2011.  X-rays of the right ankle showed mild osteoarthritic changes and evidence of previous
lateral malleolus injury.  Dr. Hommel diagnosed mild post-traumatic arthrosis of the right ankle.

The Veteran had a significant injury to his right ankle during service which required a cast for three weeks.  He is currently diagnosed as having degenerative joint disease of the right ankle that has been described as post-traumatic and/or consistent with previous trauma.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for right ankle degenerative joint disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ankle degenerative joint disease is granted.


REMAND

The Veteran contends that he has a right hip disorder, a right leg disorder, and right foot drop that resulted from the injury that occurred during service in May 1960 and/or as secondary to his right ankle disorder.  On remand, he should be scheduled for an appropriate VA examination to address these claims.  In addition, his treatment records from Johnson Memorial Hospital dated in June 2013 should be obtained, as well as any recent VA treatment records.  

Further, in an April 2014 statement the Veteran raised a claim for service connection for a low back disorder.  As this claim is inextricably intertwined with the claim for service connection for right foot drop, it must be adjudicated on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for a low back disorder, on a direct basis and as secondary to a right ankle disability.

2.  Make arrangement to obtain the Veteran's VA treatment records, dated since April 2014.

3.  Make arrangement to obtain the Veteran's treatment records from Johnson Memorial Hospital, dated since June 2013.

4.  After the Veteran's treatment records have been obtained as described above, schedule him for an appropriate VA examination of his right lower extremity.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

The examiner should identify all current right lower extremity disorders found to be present, i.e., to include any shortening of the right leg, right foot drop, degenerative joint disease of the right knee, and any right hip disorder.



The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the injury in May 1960 when the Veteran jumped from a bulldozer.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity disorder was either (a) caused by, or (b) aggravated by the Veteran's right ankle disorder, to include by any altered gait associated with the right ankle disorder.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.   Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


